PER CURIAM.
The plaintiff below, David Paul Wein-berger, appeals from an adverse final summary judgment entered in favor of the defendant below, the City of West Miami. We reverse and remand for further proceedings.
There are several genuine issues of material fact which preclude entry of a final summary judgment. Holl v. Talcott, 191 So.2d 40 (Fla.1966); Eagle Nat’l Bank of Miami v. Burks, 502 So.2d 69 (Fla. 3d DCA 1987). Accordingly, the final summary judgment is reversed, and this cause is remanded for further proceedings.
Reversed and remanded.